



Exhibit 10.6
AMENDED AND RESTATED FORTINET, INC.
2009 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
Unless otherwise defined herein, the terms defined in the Amended and Restated
Fortinet, Inc. 2009 Equity Incentive Plan (the “Plan”) will have the same
defined meanings in this Restricted Stock Unit Award Agreement, including any
country-specific terms and conditions set forth in the attached Appendix
(collectively, the “Award Agreement”).
I.NOTICE OF RESTRICTED STOCK UNIT GRANT
Participant Name:                    
Address:                
You have been granted the right to receive an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan and this Award Agreement, as
follows:
Grant Number
 
Date of Grant
 
Vesting Commencement Date
 
Number of Restricted Stock Units
 



Vesting Schedule:


Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Unit will vest in accordance with the following schedule:
[INSERT VESTING SCHEDULE.]
In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in any Restricted Stock Units, any such unvested
Restricted Stock Units and Participant’s right to acquire any Shares hereunder
will immediately terminate.


By Participant’s signature and the signature of the representative of Fortinet,
Inc. (the “Company”) below, Participant and the Company agree that this Award of
Restricted Stock Units is granted under and governed by the terms and conditions
of the Plan and this Award Agreement, including the Terms and Conditions of
Restricted Stock Unit Grant, attached hereto as Exhibit A and the Addendum with
additional country-specific terms and conditions (the “Addendum”) attached
hereto as Exhibit B, all of which are made a part of this Award Agreement.
Participant has reviewed the Plan and this Award Agreement in their entirety,
has had an opportunity to obtain


1

--------------------------------------------------------------------------------





the advice of counsel prior to accepting this Award Agreement and fully
understands all provisions of the Plan and Award Agreement. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Award Agreement. Participant further agrees to notify the Company upon any
change in the residence address indicated below.
PARTICIPANT:
 
FORTINET, INC.
 
 
 
 
 
 
 
 
 
 
Signature
 
 
By
 
 
 
 
 
 
 
 
 
 
 
Print Name
 
 
Title
 
 
 
 
 
 
Residence Address:
 
 
 
 
 
 
 
 
 
 
 
 
 









2

--------------------------------------------------------------------------------





EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
1.    Grant. The Company hereby grants to the individual named in the Notice of
Grant attached as Part I of this Award Agreement (the “Participant”) under the
Plan an Award of Restricted Stock Units, subject to all of the terms and
conditions in this Award Agreement and the Plan, which is incorporated herein by
reference. In the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Award Agreement, the terms and
conditions of the Plan will prevail.
2.    Company’s Obligation to Pay. Each Restricted Stock Unit represents the
right to receive a Share on the date it vests. Unless and until the Restricted
Stock Units will have vested in the manner set forth in Section 3, Participant
will have no right to payment of any such Restricted Stock Units. Prior to
actual payment of any vested Restricted Stock Units, such Restricted Stock Unit
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company. Any Restricted Stock Units that vest in
accordance with Sections 3 or 4 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any Tax-Related Items as defined and as set forth in
Section 6. [The Company shall not be required to issue fractional Shares upon
the vesting of a Restricted Stock Unit.] Vested Restricted Stock Units will be
paid in Shares as soon as practicable after vesting, but in each such case
within the period ending no later than the date that is two and one-half (2½)
months from the end of the Company’s tax year that includes the vesting date.
3.    Vesting Schedule. Except as provided in Section 4, and subject to Section
6, the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant.
Restricted Stock Units scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in accordance with any of the
provisions of this Award Agreement, unless Participant will have been
continuously a Service Provider from the Date of Grant until the date such
vesting occurs as further described in Section 6.
4.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator.
5.    Dividend Equivalents. Participant shall be entitled to receive the
equivalent value (in cash or Shares or a combination thereof) of any dividends
paid on each Share for each Restricted Stock Unit (a “Dividend Equivalent”).
Dividend Equivalents will be subject to the same vesting and forfeitability
restrictions to which the underlying Restricted Stock Units are subject. Any
Dividend Equivalent that becomes payable shall be paid at the same time that the
underlying Restricted Stock Unit is paid pursuant to Section 2.




3

--------------------------------------------------------------------------------





6.    Forfeiture upon Termination of Status as a Service Provider.
Notwithstanding any contrary provision of this Award Agreement, the balance of
the Restricted Stock Units that have not vested as of the time of Participant’s
termination as a Service Provider, for any or no reason and Participant’s right
to acquire any Shares hereunder, will immediately terminate upon Participant’s
termination as a Service Provider. For purposes of the Restricted Stock Units,
Participant's status as a Service Provider will be considered terminated as of
the date Participant is no longer actively providing services to the Company or
any Parent or Subsidiary (regardless of the reason for such termination and
whether or not later to be found invalid or in breach of employment laws in the
jurisdiction where Participant is employed or rendering services or the terms of
Participant’s employment or service agreement, if any), and Participant’s right
to vest in the Restricted Stock Units under the Plan, if any, will terminate as
of such date and will not be extended by any notice period (e.g., Participant's
period of service would not include any contractual notice period or any period
of “garden leave” or similar period mandated under employment laws in the
jurisdiction where Participant is employed or rendering services or the terms of
Participant’s employment or service agreement, if any); the Administrator shall
have the exclusive discretion to determine when Participant is no longer
actively providing services for purposes of the Restricted Stock Unit grant
(including whether Participant may still be considered to be a Service Provider
while on a leave of absence).
7.    Death of Participant. Any distribution or delivery to be made to
Participant under this Award Agreement will, if Participant was a U.S. resident
and is then deceased, be made to Participant’s designated beneficiary, or if no
beneficiary survives Participant, the administrator or executor of Participant’s
estate. Any distribution or delivery to be made to Participant under this Award
Agreement will, if Participant was not a U.S. resident and is then deceased, be
made to the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
8.    Responsibility for Taxes.
(a)    Participant acknowledges that, regardless of any action taken by the
Company or, if different, the Parent or Subsidiary retaining or employing
Participant (the “Employer”) the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to Participant’s participation in the Plan and legally
applicable to Participant (“Tax-Related Items”), is and remains Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. Participant further acknowledges that the Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Restricted Stock Units,
including, but not limited to, the grant, vesting or settlement of the
Restricted Stock Units, the issuance of Shares upon settlement of the Restricted
Stock Units, the subsequent sale of Shares acquired pursuant to such settlement
and the receipt of any dividends or dividend equivalents; and (2) do not commit
to and are under no obligation to structure the terms of the grant or any aspect
of the Restricted Stock Units to reduce or eliminate Participant’s liability for
Tax-


4

--------------------------------------------------------------------------------





Related Items or achieve any particular tax result. Further, if Participant is
subject to Tax-Related Items in more than one jurisdiction, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
(b)    Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the Tax-Related Items by one or a
combination of the following: (i) paying cash, (ii) withholding from
Participant’s wages or other cash compensation payable to Participant by the
Company and/or any Parent or Subsidiary, (iii) withholding from the proceeds of
a sale of Shares acquired pursuant to the Restricted Stock Units, either through
a voluntary sale or mandatory sale; or (iv)  withholding in Shares to be issued
upon vesting of the Restricted Stock Units; provided, however, that if the
Participant is a Section 16 officer of the Company under the Exchange Act, then
the Company will withhold in Shares upon the relevant taxable or tax withholding
event, as applicable, unless the use of such withholding method is problematic
under applicable tax or securities law or has materially adverse accounting
consequences, in which case, any applicable obligations for Tax-Related Items
may be satisfied by one or a combination of methods (i) through (iii) hereof, as
determined by the Participant.
(c)    Depending on the withholding method, the Company may withhold or account
for Tax-Related Items by considering statutory withholding rates or other
applicable withholding rates, including minimum and maximum applicable rates, in
which case Participant may receive a refund of any over-withheld amount in cash
and will have no entitlement to the Share equivalent. If the obligations for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
Participant will be deemed to have been issued the full number of Shares subject
to the vested Restricted Stock Units, notwithstanding that a number of the
Shares are held back solely for the purpose of paying the Tax-Related Items.
(d)     Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described. If Participant fails to
make satisfactory arrangements for the payment of any required Tax-Related Items
obligations hereunder, the Company may refuse to issue or deliver the Shares or
the proceeds of the sale of Shares if Participant fails to comply with these
obligations in connection with the Tax-Related Items.
9.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant. After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.


5

--------------------------------------------------------------------------------





10.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS AN ACTIVE SERVICE PROVIDER, AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK
UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE COMPANY (OR THE EMPLOYER) TO TERMINATE PARTICIPANT’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
11.    Nature of Grant. In accepting the Award, Participant acknowledges,
understands and agrees that:
a.
the grant of the Restricted Stock Units is exceptional, voluntary and occasional
and does not create any contractual or other right to receive future grants of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units, even if
Restricted Stock Units have been granted in the past;

b.
all decisions with respect to future Restricted Stock Units or other grants, if
any, will be at the sole discretion of the Company;

c.
Participant is voluntarily participating in the Plan;

d.
the Restricted Stock Units and the Shares subject to the Restricted Stock Units,
and the income and value of same, are not intended to replace any pension rights
or compensation;

e.
the Restricted Stock Units and the Shares subject to the Restricted Stock Units,
and the income and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, leave-related payments, holiday pay, pension or retirement
or welfare benefits or similar mandatory payments, and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company, the Employer, or any Parent, Subsidiary, or Affiliate;

f.
the future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;

g.
unless otherwise agreed with the Company, the Restricted Stock Units and the
Shares subject to the Restricted Stock Units, and the income and value of same,
are not granted as consideration for, or in connection with, the service
Participant may provide as a director of any Parent or Subsidiary of the
Company.



6

--------------------------------------------------------------------------------





h.
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Restricted Stock Units resulting from the termination of Participant's
status as a Service Provider (regardless of the reason for the termination and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or rendering services or the terms of
Participant’s employment or service agreement, if any);

i.
unless otherwise provided in the Plan or by the Company in its discretion, the
Restricted Stock Units and the benefits evidenced by this Agreement do not
create any entitlement to have the Restricted Stock Units or any such benefits
transferred to, or assumed by, another company nor be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
Shares; and



j.
the following provisions apply only if Participant is providing services outside
the United States:



(i)    the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not part of normal or expected compensation or salary for any purpose;
and


(ii)    Participant acknowledges and agrees that neither the Company, the
Employer nor any Parent or Subsidiary shall be liable for any foreign exchange
rate fluctuation between Participant’s local currency and the United States
Dollar that may affect the value of the Restricted Stock Units or of any amounts
due to Participant pursuant to the settlement of the Restricted Stock Units or
the subsequent sale of any Shares acquired upon settlement.


12.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant understands and agrees he or she should
consult with his or her own personal tax, legal and financial advisors regarding
his or her participation in the Plan before taking any action related to the
Plan.
13.     Data Privacy. Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of
Participant’s personal data as described in this Award Agreement and any other
Restricted Stock Unit grant materials by and among, as applicable, the Employer,
the Company and any Parent or Subsidiary for the purpose of implementing,
administering and managing Participant’s participation in the Plan.


Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address, email address and telephone number, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Restricted Stock Units or any other entitlement to
shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
Participant’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.




7

--------------------------------------------------------------------------------





Participant understands that Data will be transferred to Charles Schwab & Co.,
Inc., or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that if he or she resides outside the United States, he or she may request a
list with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative. Participant
authorizes the Company, its broker and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan. Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage Participant’s participation in the Plan. Participant understands if he or
she resides outside the United States, he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative. Further, Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If Participant does not consent, or
if Participant later seeks to revoke his or her consent, his or her employment
or service and career with the Employer will not be affected; the only
consequence of refusing or withdrawing Participant’s consent is that the Company
would not be able to grant Participant Restricted Stock Units or other Awards or
administer or maintain such Awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.


14.    Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company, in care of Stock
Administration at Fortinet, Inc., at 899 Kifer Road, Sunnyvale, CA 94086, or at
such other address as the Company may hereafter designate in writing.
15.    Grant is Not Transferable. Except to the limited extent provided in
Section 7, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
16.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.


8

--------------------------------------------------------------------------------





17.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any U.S. state
or federal or foreign law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Shares to Participant (or his or her estate or beneficiary, if applicable), such
issuance will not occur unless and until such listing, registration,
qualification, consent or approval will have been effected or obtained free of
any conditions not acceptable to the Company. Where the Company determines that
the delivery of the payment of any Shares will violate U.S. federal securities
laws or other Applicable Laws, the Company will defer delivery until the
earliest date at which the Company reasonably anticipates that the delivery of
Shares will no longer cause such violation.
18.    Plan Governs. This Award Agreement is subject to all terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.
19.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.
20.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
21.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
22.    Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.
23.    Modifications to the Agreement. This Award Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. The Company may amend the terms of this Award Agreement,
provided no amendment or modification that adversely affects the Participant’s
rights under the Award in any material way may be made without the Participant’s
written consent. Notwithstanding


9

--------------------------------------------------------------------------------





anything to the contrary in the Plan or this Award Agreement, the Company
reserves the right to revise this Award Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to the
extent necessary or desirable to facilitate compliance with Applicable Laws or
to comply with Section 409A or to otherwise avoid imposition of any additional
tax or income recognition under Section 409A in connection to this Award of
Restricted Stock Units, but the Company shall not be under any obligation to
make any such revision. Furthermore, nothing in this Award Agreement or the Plan
shall provide a basis for any person to take action against the Company or any
Parent or Subsidiary based on matters covered by Section 409A, including the tax
treatment of any Restricted Stock Unit settled or amount paid or Restricted
Stock Units granted under this Award Agreement, and neither the Company nor any
Parent or Subsidiary shall under any circumstances have any liability to
Participant or his or her estate or any other party for any taxes, penalties or
interest due on amounts paid or payable under this Award Agreement, including
taxes, penalties or interest imposed under Section 409A.
24.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
25.    Governing Law and Venue. This Award Agreement will be governed by the
laws of the State of California, without giving effect to the conflict of law
principles thereof. For purposes of litigating any dispute that arises under
this Award of Restricted Stock or this Award Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of California, and agree
that such litigation will be conducted in the courts of Santa Clara County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this Award of Restricted
Stock is made and/or to be performed.
26.    Language. Participant acknowledges that he or she is proficient in the
English language, or has consulted with an advisor who is sufficiently
proficient in English, so as to allow Participant to understand the terms and
conditions of this Award Agreement. If Participant has received this Award
Agreement or any other document related to the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.
27.    Addendum. Notwithstanding any provisions in the Award Agreement, the
Restricted Stock Unit grant shall be subject to any special terms and conditions
set forth in the Addendum, attached as Exhibit B, for Participant’s country.
Moreover, if Participant relocates to one of the countries included in the
Addendum, the special terms and conditions for such country will apply to
Participant, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons. The Addendum constitutes part of the Award Agreement.
28.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Participant’s participation in the Plan, on the
Restricted Stock Unit and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable


10

--------------------------------------------------------------------------------





for legal or administrative reasons, and to require Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.


29.    Insider Trading / Market Abuse Restrictions. Depending on Participant’s
country of residence or the designated broker's country or the country where the
Shares are listed, Participant may be subject to insider trading restrictions
and/or market abuse laws in applicable jurisdictions, which may affect
Participant’s ability to, directly or indirectly, accept, acquire, sell, attempt
to sell or otherwise dispose of Shares or rights to Shares (e.g., the Restricted
Stock Units) under the Plan during such times as Participant is considered to
have “inside information” regarding the Company (as defined by the laws in the
applicable jurisdictions or Participant’s country). Local insider trading laws
and regulations may prohibit the cancellation or amendment of orders Participant
placed before Participant possessed inside information. Furthermore, Participant
could be prohibited from (i) disclosing the inside information to any third
party and (ii) “tipping” third parties or causing them otherwise to buy or sell
securities (third parties may include fellow employees). Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Company insider trading policy.
Participant is responsible for ensuring Participant’s compliance with any
applicable restrictions and is advised to speak with his or her personal legal
advisor on this matter.


30.    Foreign Asset/Account, Exchange Control, and Tax Reporting. Depending on
Participant’s country, Participant may be subject to foreign asset/account,
exchange control and/or tax reporting requirements as a result of the vesting of
the Restricted Stock Units, the acquisition, holding, and/or transfer of Shares
or cash resulting from participation in the Plan and/or the opening and
maintenance of a brokerage or bank account in connection with the Plan.
Participant may be required to report such assets, accounts, account balances
and values and/or related transactions to the applicable authorities in his or
her country. Participant acknowledges that he or she is responsible for ensuring
compliance with any applicable foreign asset/account, exchange control and tax
reporting requirements. Participant further understands that he or she should
consult Participant’s personal legal advisor on these matters.


31.    Waiver. Participant acknowledges that a waiver by the Company of breach
of any provision of this Award Agreement shall not operate or be construed as a
waiver of any other provision of this Award Agreement, or of any subsequent
breach by Participant or any other Participant.


32.    Recovery of Erroneously Awarded Compensation. As an additional condition
of receiving this Award, Participant agrees that the Restricted Stock Unit and
any proceeds or other benefits Participant may receive hereunder shall be
subject to clawback, recovery or recoupment provisions by the Company to the
extent and in the manner required (i) under the terms of any clawback policy
adopted by the Company, as may be amended from time to time, pursuant to the
listing standards and/or the rules and regulations of any national securities
exchange or association on which the Shares are listed, or (ii) to comply with
any requirements imposed under Applicable Laws including, without limitation,
the Dodd-Frank Wall Street Reform and Consumer Protection Act. Further, as the
Committee determines necessary or appropriate, the Committee may impose a


11

--------------------------------------------------------------------------------





reacquisition right with respect to previously-acquired Shares or other cash or
property upon the occurrence of cause (as determined by the Committee).


* * *


12

--------------------------------------------------------------------------------





EXHIBIT B
ADDENDUM TO
RESTRICTED STOCK UNIT AWARD AGREEMENT
Capitalized terms used but not defined herein shall have the meanings set forth
in the Plan, the Notice of Grant and/or the Terms and Conditions of Restricted
Stock Unit Grant.
Terms and Conditions
This Addendum includes additional terms and conditions that govern the
Restricted Stock Units granted to Participant under the Plan if Participant
resides and/or works in one of the countries listed below. This Addendum forms
part of the Award Agreement.
If Participant is a citizen or resident of a country other than the one in which
Participant is currently working, is considered a resident of another country
for local law purposes or transfers employment and/or residency between
countries after the Date of Grant, the Company shall, in its sole discretion,
determine to what extent the additional terms and conditions included herein
will apply to Participant under these circumstances.
Notifications
This Addendum also includes notices regarding exchange controls and certain
other issues of which Participant should be aware with respect to Participant’s
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in Participant’s country as of June 2019. Such
laws are often complex and change frequently. As a result, the Company strongly
recommends that Participant not rely on the information noted herein as the only
source of information relating to the consequences of Participant’s
participation in the Plan because the information may be out of date at the time
Participant vests in the Restricted Stock Units or sells Shares acquired under
the Plan.
In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation, and the Company is not in a
position to assure Participant of any particular result. Accordingly,
Participant should seek appropriate professional advice as to how the relevant
laws in Participant’s country may apply to Participant’s situation.
Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently working, is considered a resident of another
country for local law purposes or transfers employment and/or residency between
countries after the Date of Grant, the information contained herein may not be
applicable in the same manner to Participant.










13

--------------------------------------------------------------------------------





EUROPEAN UNION / EUROPEAN ECONOMIC AREA INCLUDING THE UNITED KINGDOM


Terms and Conditions


Authorization to Release and Transfer Necessary Personal Information. This
provision replaces in its entirety Section 13 (Data Privacy) of the Award
Agreement:


(a)
Participant is hereby notified of the collection, use and transfer outside of
the European Economic Area, as described in the Award Agreement, in electronic
or other form, of Participant’s Data (defined below) by and among, as
applicable, the Company and its Subsidiaries for the exclusive and legitimate
purpose of implementing, administering and managing Participant’s participation
in the Plan.



(b)
Participant understands that the Company and its Subsidiaries may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, email address, date of
birth, social insurance, passport or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all entitlement to Shares awarded, canceled, vested,
unvested, exercised or outstanding in Participant’s favor (“Data”), for the
purpose of implementing, administering and managing the Plan.



(c)
Participant understands that providing the Company with this Data is necessary
for the performance of the Award Agreement and that Participant’s refusal to
provide the Data would make it impossible for the Company to perform its
contractual obligations and may affect Participant’s ability to participate in
the Plan. Participant’s Data will be accessible within the Company as described
in the [Fortinet Data Privacy Policy] and only by the persons specifically
charged with Data processing operations and by the persons that need to access
the Data because of their duties and position in relation to the performance of
the Award Agreement.



(d)
The Company will use Participant’s Data only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan or as
required to comply with legal or regulatory obligations, including under tax and
security laws. When the Company no longer needs Participant’s Data, it will
remove it from it from its systems. If the Company keeps data longer, it would
be to satisfy legal or regulatory obligations and the Company’s legal basis
would be relevant laws or regulations. The collection, use and transfer of Data
for the purpose of implementing, administering and managing Participant’s
participation in the Plan is conducted in accordance with the [Fortinet Data
Privacy Policy].



(e)
Further, Participant understands that the Company will transfer Data to Charles
Schwab & Co., Inc. (“Schwab”), and/or such other third parties as may be
selected by the Company, which are assisting the Company with the
implementation, administration and management of the Plan. The Company may
select a different service provider or additional service providers and share
Data with such other provider(s) serving in a similar manner. Participant



14

--------------------------------------------------------------------------------





may be asked to agree on separate terms and data processing practices with the
service provider, with such agreement being a condition of the ability to
participate in the Plan.


(f)
Schwab is based in the United States. If Participant is outside of the United
States, Participant should note that his or her country has enacted data privacy
laws that are different from the United States. When transferring Data to
Schwab, the Company and its Subsidiaries provide appropriate safeguards
described in the [Fortinet Data Privacy Policy]. By participating in the Plan,
Participant agrees to the transfer of his or her Data to Schwab for the
exclusive purpose of administering participation in the Plan.



Finally, Participant may choose to opt out of allowing the Company to share Data
with Schwab and others as described above, although execution of such choice may
mean the Company cannot grant awards under the Plan to Participant. For
questions about this choice or to make this choice, you should refer to the
[Fortinet Data Privacy Policy] or contact [Insert data Privacy department email
or other contact] if there are additional questions.


ALGERIA
Terms and Conditions
Restricted Stock Units Payable Only in Cash. Notwithstanding Section 2 of the
Award Agreement, the grant of Restricted Stock Units does not provide any right
for Participant to receive Shares. Restricted Stock Units granted to
Participants in Algeria shall be paid only in cash through local payroll in an
amount equal to the value of the Shares on the vesting date less any Tax-Related
Items. Participant agrees to bear any currency fluctuation risk between the time
the Restricted Stock Units vest and the time the cash payment is distributed to
Participant through local payroll.
ARGENTINA
Notifications
Securities Law Information. The offering of the Restricted Stock Units pursuant
to the Award Agreement is a private transaction. Neither the Restricted Stock
Units nor the underlying Shares are publicly offered or listed on any stock
exchange in Argentina.
Exchange Control Information. Following the sale of Shares and/or the receipt of
dividends, Argentine residents may be subject to certain restrictions in
bringing such funds back into Argentina. Argentine residents are solely
responsible for complying with the exchange control rules that may apply in
connection with participation in the Plan and/or the transfer of proceeds from
the sale of Shares acquired under the Plan into Argentina. Prior to selling any
Shares or transferring cash proceeds into Argentina, Argentine residents should
consult their local bank and/or exchange control advisor to confirm the
requirements as interpretations of the applicable Argentine Central Bank
regulations


15

--------------------------------------------------------------------------------





Foreign Asset/Account Information. If Participant holds Shares as of December 31
of any year, Participant is required to report the holding of the Shares on his
or her personal tax return for the relevant year.
AUSTRALIA
Terms and Conditions
Australian Offer Document. The offer of Restricted Stock Units is intended to
comply with the provisions of the Corporations Act 2001, ASIC Regulatory Guide
49 and ASIC Class Order CO 14/1000. Additional details are set forth in the
Offer Document for the offer of Stock Units to Australian resident employees,
which will be provided to Participant with the Award Agreement.
Notifications
Tax Information. The Plan is a plan to which subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to conditions in the Act).
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers. The Australian
bank assisting with the transaction will file the report. If there is no
Australian bank involved in the transfer, then Participant will be required to
file the report.
AUSTRIA
Notifications
Exchange Control Information. If Participant holds Shares acquired under the
Plan outside of Austria, Participant must submit a report to the Austrian
National Bank. An exemption applies if the value of the Shares as of any given
quarter is less than €30,000,000 or as of December 31 is less than €5,000,000.
If the former threshold is exceeded, quarterly obligations are imposed, whereas
if the latter threshold is exceeded, annual reports must be given. The annual
reporting date is December 31 and the deadline for filing the annual report is
January 31 of the following year.
When Participant sells Shares acquired under the Plan or receives a dividend
payment, there may be exchange control obligations if the cash proceeds are held
outside of Austria. If the transaction volume of all accounts abroad meets or
exceeds €10,000,000, the movements and balances of all accounts must be reported
monthly, as of the last day of the month, on or before the fifteenth day of the
following month, on the prescribed form (Meldungen SI-Forderungen und/oder
SI-Verpflichtungen). If the transaction value of all cash accounts abroad is
less than €10,000,000, no ongoing reporting requirements apply.


16

--------------------------------------------------------------------------------





BELGIUM
Notifications
Foreign Asset/Account Information. Belgian residents are required to report any
security or bank accounts (including brokerage accounts) opened and maintained
outside Belgium on his or her annual tax return. In a separate report, they must
provide the National Bank of Belgium with certain details regarding such foreign
accounts (including the account number, bank name, and country in which such
account was opened). The forms to complete this report are available on the
website of the National Bank of Belgium.
Stock Exchange Tax. A stock exchange tax applies to transactions executed by a
Belgian resident through a non-Belgian financial intermediary, such as a U.S.
broker. The stock exchange tax likely will apply when the Shares are sold.
Participant should consult with his or her personal tax advisor for additional
details on obligations with respect to the stock exchange tax.
Brokerage Account Tax. Participant may be subject to a brokerage account tax if
the average annual value of securities (including Shares acquired under the
Plan) held in a brokerage account exceeds certain thresholds. As the calculation
of this tax is complex, Participant should consult with their personal tax
advisor for more details.
BRAZIL
Terms and Conditions
Compliance with Law. By accepting the Restricted Stock Units, Participant
acknowledges his or her agreement to comply with applicable Brazilian laws and
to pay any and all applicable taxes associated with the vesting of the
Restricted Stock Units, and the sale of Shares acquired under the Plan and the
receipt of any dividends or Dividend Equivalents.
Labor Law Acknowledgement. By accepting the Restricted Stock Units, Participant
agrees that Participant is (i) making an investment decision, (ii) Shares will
be issued to Participant only if the vesting conditions are met and (iii) the
value of the underlying Shares is not fixed and may increase or decrease in
value over the vesting period without compensation to Participant.
Notifications
Exchange Control Information. If Participant is resident or domiciled in Brazil,
Participant will be required to submit annually a declaration of assets and
rights held outside of Brazil to the Central Bank of Brazil if the aggregate
value of such assets and rights is equal to or greater than US$100,000. Assets
and rights that must be reported include Shares acquired under the Plan.
Tax on Financial Transactions (IOF). Repatriation of funds into Brazil and the
conversion between BRL and USD associated with such fund transfers may be
subject to the Tax on Financial Transactions. It is Participant’s responsibility
to comply with any applicable Tax on Financial Transactions arising from
Participant’s participation in the Plan. Participant should consult with his or
her personal tax advisor for additional details.


17

--------------------------------------------------------------------------------





CAMBODIA
There are no country-specific provisions.
CANADA
Terms and Conditions
Restricted Stock Units Payable Only in Shares. Notwithstanding any discretion in
the Plan or anything to the contrary in the Award Agreement, the grant of
Restricted Stock Units does not provide any right for Participant to receive a
cash payment, and the Restricted Stock Units are payable in Shares only.
Forfeiture upon Termination of Status as a Service Provider. The following
provision replaces Section 6 of the Award Agreement:
Except as otherwise provided in the Plan or the Award Agreement, the balance of
the Restricted Stock Units that have not vested as of the time of Participant’s
termination as a Service Provider (for any or no reason and whether or not later
found to be invalid or in breach of Canadian laws or the terms of the
Participant’s employment or service agreement, if any), and Participant’s right
to acquire any Shares hereunder, will immediately terminate upon Participant’s
termination as a Service Provider. For purposes of the preceding sentence, the
Participant’s right to vest in the Restricted Stock Units will terminate
effective as of the date that is the earlier of (1) the date Participant’s
status as a Service Provider is terminated, (2) the date Participant receives
notice of termination of service from the Employer, or (3) the date the
Participant is no longer actively providing service. The right to vest in the
Restricted Stock Units will not be extended by any notice period (e.g., active
service would not include any contractual notice period or any period of “garden
leave” or similar period mandated under Canadian laws or the terms of the
Participant’s employment or service agreement, if any); the Administrator shall
have the exclusive discretion to determine when the Participant is no longer
actively providing service for purposes of the Restricted Stock Units grant
(including whether Participant may still be considered to be a Service Provider
while on a leave of absence).
The following provisions will apply if Participant is a resident of Quebec:
Language Consent. The parties acknowledge that it is their express wish that
this Award Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.
Les parties reconnaissent avoir expressement souhaité que la convention [“Award
Agreement”], ainsi que tous les documents, avis et procédures judiciaries,
éxecutés, donnés ou intentés en vertu de, ou lié, directement ou indirectement à
la présente convention, soient rédigés en langue anglaise.
Data Privacy Notice and Consent. This provision supplements Section 13 of the
Award Agreement:


18

--------------------------------------------------------------------------------





Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Participant further authorizes the Company and any Parent or Subsidiary or
designated broker and the administrator of the Plan to disclose and discuss the
Plan with their advisors. Participant further authorizes the Company and any
Parent or Subsidiary to record such information and to keep such information in
Participant’s file.
Notifications
Securities Law Information. Participant is permitted to sell Shares acquired
under the Plan through the designated broker appointed under the Plan, if any,
provided the resale of Shares acquired under the Plan takes place outside of
Canada through the facilities of a stock exchange on which the Shares are
listed. The Shares are currently listed on the Nasdaq
Foreign Asset/Account Reporting Information. Foreign specified property
(including shares of Common Stock acquired under the Plan) of a non-Canadian
company held by a Canadian resident must be reported annually on form T1135
(Foreign Income Verification Statement) if the total cost of the foreign
specified property exceeds C$100,000 at any time in the year. The option to
purchase Shares must be reported (generally at nil cost) if the C$100,000
threshold is exceeded because of other foreign specified property held. Foreign
specified property also includes Shares acquired under the Plan and their cost
is generally the adjusted cost base (“ACB”) of the Shares. The ACB ordinarily
would equal the fair market value of the Shares at acquisition, but if a
participant owns other Shares, this ACB may have to be averaged with the ACB of
the other shares. The form must be filed by April 30 of the following year.
Participant should consult his or her personal legal advisor to ensure
compliance with applicable reporting obligations.
CHILE
Notifications
Securities Law Information. This grant of Restricted Stock Units constitutes a
private offering of securities in Chile effective as of the grant date. This
offer of Restricted Stock Units is made subject to general ruling n° 336 of the
Chilean Commission for the Financial Market (“CMF”). The offer refers to
securities not registered at the securities registry or at the foreign
securities registry of the CMF, and, therefore, such securities are not subject
to oversight of the CMF. Given that the Restricted Stock Units are not
registered in Chile, the Company is not required to provide public information
about the Restricted Stock Units or the Shares in Chile. Unless the Restricted
Stock Units and/or the Shares are registered with the CMF, a public offering of
such securities cannot be made in Chile.
Esta Oferta de Unidades de Acciones Restringidas constituye una oferta privada
de valores en Chile y se inicia en la fecha de la oferta. Esta oferta de
Unidades de Acciones Restringidas se acoge a las disposiciones de la Norma de
Carácter General Nº 336 (“NCG 336”) de la Comision para el Mercado Financiero de
Chile (“CMF”).  Esta oferta versa sobre valores no inscritos en el Registro de
Valores o en el Registro de Valores Extranjeros que lleva la CMF, por lo que
tales valores no están sujetos a la fiscalización de ésta. Por tratarse de
valores no inscritos en Chile no


19

--------------------------------------------------------------------------------





existe la obligación por parte de la Compañía de entregar en Chile información
pública respecto de los mismos. Estos valores no podrán ser objeto de oferta
pública en Chile mientras no sean inscritos en el Registro de Valores
correspondiente.
Exchange Control and Tax Information. Participant is not required to repatriate
proceeds obtained from the sale of Shares or from dividends or Dividend
Equivalents to Chile; however, if Participant decides to repatriate proceeds
from the sale of Shares and/or dividends or Dividend Equivalents and the amount
of the proceeds to be repatriated exceeds US$10,000, Participant acknowledges
that he or she must effect such repatriation through the Formal Exchange Market
(i.e., a commercial bank or registered foreign exchange office).
Further, if the value of Participant’s aggregate investments held outside of
Chile exceed US$5,000,000 (including the value of Shares acquired under the
Plan), Participant must report the status of such investments annually to the
Central Bank using Annex 3.1 of Chapter XII of the Foreign Exchange Regulations.
Foreign Asset/Account Reporting Information. The Chilean Internal Revenue
Service (the “CIRS”) requires all taxpayers to provide information annually
regarding (i) the results of investments held abroad and (ii) any taxes paid
abroad which taxpayers will use as a credit against Chilean income tax. The
sworn statements disclosing this information (or Formularios) must be submitted
electronically through the CIRS website, www.sii.cl, using Form 1929, which is
due on June 30 each year.
CHINA
Terms and Conditions
The following provisions will apply to Participants who are subject to PRC
exchange control restrictions, as determined by the Company in its sole
discretion:
Immediate Sale Restriction. Notwithstanding anything to the contrary in the Plan
or Award Agreement, due to exchange control laws in China, Participant agrees
that any Shares acquired at vesting of the Restricted Stock Units may be
immediately sold at vesting or, at the Company’s discretion, at a later time
(including when Participant’s status as a Service Provider terminates). If,
however, the sale of the Shares is not permissible under the Company’s insider
trading policy, or if any requisite exchange control approval for the Plan in
China has not been obtained, the Company retains the discretion to postpone the
issuance of the Shares subject to Participant’s vested Restricted Stock Units
until such time that the sale is again permissible and to then immediately sell
the Shares subject to the Restricted Stock Units. Participant further agrees
that the Company is authorized to instruct its designated broker to assist with
the mandatory sale of the Shares (on Participant’s behalf pursuant to this
authorization), and Participant expressly authorizes such broker to complete the
sale of such Shares. Participant acknowledges that the Company’s designated
broker is under no obligation to arrange for the sale of the Shares at any
particular price. Upon the sale of the Shares, the Company agrees to pay the
cash proceeds from the sale, less any brokerage fees or commissions, to
Participant in accordance with applicable exchange control laws and regulations
and provided any liability for Tax-Related Items resulting from the vesting of
the Restricted Stock Units has been


20

--------------------------------------------------------------------------------





satisfied. Due to fluctuations in the Share price and/or the US dollar exchange
rate between the vesting date and (if later) the date on which the Shares are
sold, the sale proceeds may be more or less than the market value of the Shares
on the vesting date (which is the amount relevant to determining Participant’s
tax liability). Participant understands and agrees that the Company is not
responsible for the amount of any loss Participant may incur and that the
Company assumes no liability for any fluctuations in the Share price and/or US
dollar exchange rate. In the event Participant is allowed to hold Shares,
Participant must maintain Shares acquired under the Plan in an account
maintained by the Company’s designated broker.
Exchange Control Information. Participant understands and agrees that, to
facilitate compliance with exchange control laws in China, Participant may be
required to immediately repatriate to China the cash proceeds from the sale of
any Shares acquired at vesting of the Restricted Stock Units and any dividends
or Dividend Equivalents received in relation to the Shares. Participant further
understands that, under local law, such repatriation of the cash proceeds may
need to be effectuated through a special exchange control account established by
the Company or any Parent or Subsidiary, and Participant hereby consents and
agrees that the proceeds from the sale of Shares acquired under the Plan and any
dividends received in relation to the Shares may be transferred to such special
account prior to being delivered to Participant.
The proceeds may be paid to Participant in U.S. dollars or local currency at the
Company’s discretion. In the event the proceeds are paid to Participant in U.S.
dollars, Participant understands that Participant will be required to set up a
U.S. dollar bank account in China and provide the bank account details to the
Employer and/or the Company so that the proceeds may be deposited into this
account.
Participant agrees to bear any currency fluctuation risk between the time the
Shares are sold or dividends or Dividend Equivalents are paid and the time the
proceeds are distributed to Participant through any such special account.
Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.
COLOMBIA
Terms and Conditions
Labor Laws Acknowledgement. The following provision supplements Section 11 of
the Award Agreement:
Participants acknowledges that pursuant to Article 128 of the Colombian Labor
Code, the Plan and related benefits do not constitute a component of “salary”
for any purpose.


21

--------------------------------------------------------------------------------





Notifications
Exchange Control Information. Participant is responsible for complying with any
and all Colombian foreign exchange restrictions, approvals and reporting
requirements in connection with the Restricted Stock Units and any Shares
acquired or funds received under the Plan. This may include reporting
obligations to the Central Bank (Banco de la República). If applicable,
Participant will be required to register the investment in Shares with the
Central Bank, regardless of the value of the investment. Participant should
consult with his or her legal advisor regarding any obligations in connection
with this reporting requirement.


COSTA RICA
There are no country-specific provisions.
CZECH REPUBLIC
Notifications
Exchange Control Information. The Czech National Bank (“CNB”) may require
Participant to fulfill certain notification duties in relation to the opening
and maintenance of a foreign account. In addition, Participant may need to
report the following even in the absence of a request from the CNB: foreign
direct investments with a value of CZK 2,500,000 or more in the aggregate or
other foreign financial assets with a value of CZK 200,000,000 or more.
Because exchange control regulations change frequently and without notice,
Participant should consult his or her personal legal advisor prior to the sale
of Shares to ensure compliance with current regulations. It is Participant’s
responsibility to comply with Czech exchange control laws, and neither the
Company nor any Parent or Subsidiary will be liable for any resulting fines or
penalties.
DENMARK
Terms and Conditions


Danish Stock Option Act. By participating in the Plan, Participant acknowledges
that he or she received an Employer Statement translated into Danish, which is
being provided to comply with the Danish Stock Option Act. To the extent more
favorable to Participant and required to comply with Stock Option Act, the terms
set forth in the Employer Statement will apply to Participant’s participation in
the Plan.


Notifications


Foreign Asset/Account Reporting Information. The establishment of an account
holding Shares or an account holding cash outside Denmark must be reported to
the Danish Tax Administration. The form which should be used in this respect may
be obtained from a local bank. (Please note that these obligations are separate
from and in addition to the securities/tax reporting obligations described
below.)


22

--------------------------------------------------------------------------------









DOMINICAN REPUBLIC
There are no country-specific provisions.
EGYPT
Notifications
Exchange Control Information. If Participant transfers funds into Egypt in
connection with the sale of Shares or the receipt of Dividend Equivalents,
Participant may be required to do so through a registered bank in Egypt.
FINLAND
There are no country-specific provisions.
FRANCE
Terms and Conditions
French Language Provision. By accepting the Award Agreement providing for the
terms and conditions of Participant’s grant, Participant confirms having read
and understood the documents relating to this grant (the Plan and the Award
Agreement) which were provided in English language. Participant accepts the
terms of those documents accordingly.
En acceptant le Contrat d’Attribution décrivant les termes et conditions de
l’attribution, le participant confirme ainsi avoir lu et compris les documents
relatifs à cette attribution (le Plan U.S. et le Contrat d’Attribution) qui ont
été communiqués en langue anglaise. Le participant accepte les termes en
connaissance de cause.
Notifications
Tax Information. The Restricted Stock Units are not intended to be French
tax-qualified Awards.
Foreign Asset/Account Reporting Information. If Participant retains Shares
acquired under the Plan outside of France or maintains a foreign bank account,
Participant is required to report such to the French tax authorities when filing
Participant’s annual tax return. Additional monthly reporting obligations may
apply if Participant’s foreign account balances exceed €1,000,000.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 in
connection with the sale of securities (including Shares acquired under the
Plan) or the receipt of any dividends must


23

--------------------------------------------------------------------------------





be reported monthly to the German Federal Bank. The report must be made by the
5th day of the month following the month in which the payment was received and
must be filed electronically. The form of report (“Allgemeine Meldeportal
Statistik”) can be accessed via the Bundesbank’s website (www.bundesbank.de) and
is available in both German and English. Participant is responsible for
satisfying the reporting obligation.
Foreign Asset / Account Reporting. German residents holding Shares exceeding 1%
of the Company’s total share capital, must notify their local tax office of the
acquisition of Shares if the acquisition costs for all Shares held exceeds
€150,000 or if the resident holds 10% or more in the Company’s total shares of
common stock.
HONG KONG
Terms and Conditions
Restricted Stock Units Payable Only in Shares. Notwithstanding any discretion in
the Plan or anything to the contrary in the Award Agreement, the grant of
Restricted Stock Units does not provide any right for Participant to receive a
cash payment, and the Restricted Stock Units are payable in Shares only.
Sale of Shares. Shares received at vesting are accepted as a personal
investment. In the event that the Restricted Stock Units vest and Shares are
issued to Participant within six months of the Date of Grant, Participant agrees
that the Shares will not be offered to the public or otherwise disposed of prior
to the six-month anniversary of the Date of Grant.
Securities Law Information. WARNING: The grant of Restricted Stock Units under
the terms of the Award Agreement and the Plan and the issuance of Shares at
vesting of Restricted Stock Units do not constitute a public offering of
securities, and they are available only to Service Providers.
Please be aware that the contents of the Award Agreement, including this
Addendum, and the Plan have not been reviewed by any regulatory authority in
Hong Kong. Participant is advised to exercise caution in relation to the right
to acquire Shares at vesting of the Restricted Stock Units, or otherwise, under
the Plan. If Participant is in any doubt about any of the contents of the Award
Agreement, including this Addendum, or the Plan, Participant should obtain
independent professional advice.
HUNGARY
There are no country-specific provisions.
INDIA
Notifications
Exchange Control Information. Participant must repatriate any cash dividends
paid on Shares within one-hundred eighty (180) days and all proceeds received
from the sale of Shares to India within ninety (90) days of receipt. Participant
must obtain evidence of the repatriation of funds in the form of a foreign
inward remittance certificate (the “FIRC”) from the bank where Participant


24

--------------------------------------------------------------------------------





deposited the foreign currency. Participant must retain the FIRC in
Participant’s records to present to the Reserve Bank of India or Participant’s
Employer in the event that proof of repatriation is requested.
Foreign Asset/Account Reporting Information.  Participant is required to declare
his or her foreign bank accounts and any foreign financial assets (including
Shares  held outside India) in Participant’s annual tax return.  It is
Participant’s responsibility to comply with this reporting obligation and
Participant should consult his or her personal advisor in this regard.
INDONESIA
Notifications
Exchange Control Information. If Participant remits funds into Indonesia (e.g.,
proceeds from the sale of Shares), the Indonesian Bank through which the
transaction is made will submit a report of the transaction to the Bank of
Indonesia for statistical reporting purposes. For transactions of US$10,000 or
more, a description of the transaction must be included in the report. Although
the bank through which the transaction is made is required to make the report,
Participant must complete a “Transfer Report Form.” The Transfer Report Form
should be provided to Participant by the bank through which the transaction is
to be made.
IRELAND
Notifications
Director Notification Obligation. If Participant is a director, shadow director
or secretary of an Irish Parent or Subsidiary, and holds 1% or more of the share
capital of the Company, Participant must notify the Irish Parent or Subsidiary
in writing within five business days of receiving or disposing of an interest in
the Company (e.g., Restricted Stock Units, etc.), or within five business days
of becoming aware of the event giving rise to the notification requirement or
within five days of becoming a director or secretary if such an interest exists
at the time. This notification requirement also applies with respect to the
interests of a spouse or children under the age of 18 (whose interests will be
attributed to the director, shadow director or secretary).
ISLE OF MAN
There are no country-specific provisions.
ISRAEL
Terms and Conditions
The Following Provisions Apply if Participant is Located in Israel on the Date
of Grant
Trust Arrangement. Participant understands and agrees that the Restricted Stock
Units are offered subject to and in accordance with the terms of the Plan, the
sub-plan to the Plan for Israel (the “Israeli Sub-Plan”), the Trust Agreement
(the “Trust Agreement”) between the Company and the


25

--------------------------------------------------------------------------------





Company’s trustee appointed by the Company or its subsidiary or affiliate in
Israel, ESOP Trust Company (the “Trustee”), and the Award Agreement. In the
event of any inconsistencies between the Israeli Sub-Plan, the Award Agreement
and/or the Plan, the Israeli Sub-Plan will govern the Restricted Stock Units
granted to Participants in Israel.
Written Acceptance. If Participant has not already executed a Section 102
Capital Gains Award confirmation letter (“Confirmation Letter”) in connection
with grants made under the Israeli Sub-Plan to the Plan, Participant must print,
sign and deliver a signed copy of the Confirmation Letter within forty five (45)
days of the Date of Grant. If Participant does not submit the signed
Confirmation Letter within forty five (45) days of the Date of Grant, the
Restricted Stock Units may not qualify for preferential tax treatment.
Nature of Grant. The following provision supplements Section 11 of the Award
Agreement:
The Restricted Stock Units are intended to be 102 Capital Gains Track Grants
that qualify for the 102 Capital Gains Track tax treatment. Notwithstanding the
foregoing, by accepting the Restricted Stock Units, Participant acknowledges
that the Company cannot guarantee or represent that the 102 Capital Gains Track
tax treatment will apply to the Restricted Stock Units.
By accepting the Restricted Stock Units, Participant: (a) acknowledges receipt
of and represents that Participant has read and is familiar with the Plan, the
Israeli Sub-Plan, and the Award Agreement; (b) accepts the Restricted Stock
Units subject to all of the terms and conditions of this Award Agreement, the
Plan and the Israeli Sub-Plan; and (c) agrees that the Restricted Stock Units
will be issued to and deposited with the Trustee and shall be held in trust for
Participant’s benefit as required by the ITO, the Rules and any approval by the
Israeli Tax Authority (“ITA”) pursuant to the terms of the ITO, the Rules and
the Trust Agreement. Furthermore, by accepting the Restricted Stock Units,
Participant confirms that he or she is familiar with the terms and provisions of
Section 102 of the ITO, particularly the Capital Gains Track described in
subsection (b)(2) and (b)(3) thereof, and agrees that he or she will not require
the Trustee to release the Restricted Stock Units or shares of Common Stock to
him or her, or to sell the Restricted Stock Units or shares of Common Stock to a
third party, during the Required Holding Period, unless permitted to do so by
the ITO or the Rules.
Dividend Equivalent Rights Distributions. The following provision supplements
Section 5 of the Award Agreement:
For the sake of clarity, if Dividend Equivalent Rights are issued as rights to
shares of Common Stock, such Dividend Equivalent Units will be deposited with
the Trustee and will be subject to the same Section 102 rules under the Israeli
Sub-Plan as the Restricted Stock Units.
Withholding Taxes. The following provision supplements Section 8 of the Award
Agreement:
Participant agrees that he or she shall not be liable for the Employer’s
component of payments to the National Insurance Institute unless and to the
extent such payments by the Employer are a result of Participant’s election to
sell the Shares before the end of the Required Holding Period (if allowed by the
ITO and the Rules).


26

--------------------------------------------------------------------------------





If the Restricted Stock Units vest during the Required Holding Period, the
shares of Common Stock issued upon the vesting of such Restricted Stock Units
shall be issued to and deposited with, or under the supervision of, the Trustee
for the benefit of Participant and shall be held in trust as required by the
ITO, the Rules and any approval by the ITA. In the event that such vesting
occurs after the end of the Required Holding Period, the Shares issued upon the
vesting of the Restricted Stock Units shall either: (i) be issued to and
deposited with, or under the supervision of, the Trustee; or (ii) be transferred
to Participant directly upon Participant’s request, provided that Participant
first complies with his or her obligations with respect to Tax-Related Items. In
the event that Participant elects to have the shares of Common Stock transferred
to Participant without selling such shares of Common Stock, Participant shall
become liable to pay taxes immediately in accordance with the provisions of the
ITO and Section 8 of the Award Agreement, as supplemented by this Addendum.
Capitalized terms are defined in the Israeli Sub-Plan if not defined in this
Addendum.
Immediate Sale Restriction Upon Transfer of Jurisdiction. Participants
transferring into Israel after the Date of Grant may be required to sell their
Shares immediately upon vesting of the Restricted Stock Units in order to comply
with local tax withholding requirements. Participant acknowledges that the
Company’s designated broker is under no obligation to arrange for the sale of
the Shares at any particular price. Upon the sale of the Shares, the Company
agrees to pay the cash proceeds from the sale, less any brokerage fees or
commissions, to Participant, provided any liability for Tax-Related Items has
been satisfied. Participant understands and agrees that the Company is not
responsible for the amount of any loss Participant may incur and that the
Company assumes no liability for any fluctuations in the Share price and/or US
dollar exchange rate.
Notifications
Securities Law Information. The Company has obtained an exemption to the
prospectus filing requirement from the Israeli Securities Authority.
Accordingly, Restricted Stock Units are granted pursuant to an exemption from
filing a prospectus granted to the Company by the Israeli Securities Authority.
Copies of the Plan and Form S-8 registration statement for the Plan filed with
the U.S. Securities and Exchange Commission are available from the Company.


27

--------------------------------------------------------------------------------





[Fortinet, Inc. Letterhead]


Confirmation Letter - 102 Capital Gains Awards




I undertake and confirm the following (and such undertaking is deemed
incorporated into any documents signed by me in connection with the grant of
such Awards) with respect to any award of options, Restricted Stock Units or
other equity-based grants that have been granted to me previously and/or as
shall be granted to me in the future by Fortinet, Inc. (the “Company”), whether
under the Company’s Amended and Restated 2009 Equity Incentive Plan or other
plans maintained by the Company, pursuant to the Capital Gain Track under
Section 102(b)(2) or l02(b)(3) of the Israeli Income Tax Ordinance and any
regulations and rules promulgated thereunder (“Section 102” and “Awards”,
respectively).
1.
I understand and accept the provisions of Section 102 in general, and the tax
arrangement under the Capital Gain Track in particular, and its tax
consequences, as they apply to the Awards;

2.
I agree that the Awards and any shares or rights that may be issued upon
exercise of the Awards (or otherwise in relation to the Awards), will be held by
a trustee appointed pursuant to Section l02 (the “Trustee’’) for at least the
duration of the Holding Period, as defined in Section 102, and I hereby confirm
that I shall not release from trust and/or sell such Awards, shares or rights,
before the end of the Holding Period. I understand that any release of such
Awards, shares or rights from trust, or any sale of any of them prior to the
termination of the Holding Period, will result in taxation at marginal tax
rates, in addition to deductions of appropriate social security, health tax
contributions or other compulsory payments;

3.
I understand that the grant of the Awards is subject to the receipt of all
required approvals from the Israeli Tax Authority and compliance with the
requirements of Section 102. Accordingly, to the extent that for whatever reason
the Awards and underlying shares of common stock shall not be subject to the
Capital Gains Route, I shall bear and pay any and all taxes and any other
compulsory payments applicable to the grant, exercise, sale or other disposition
of Awards or shares.

4.
I agree to be bound by the provisions of the Company’s trust agreement with the
Trustee, ESOP Management and Trust Services Ltd., which holds the Awards for my
benefit.

5.
I hereby confirm that I have: (i) read and understand this letter; (ii) received
all the clarifications and explanations that I have requested; and (iii) had the
opportunity to consult with my advisors before signing this confirmation letter.

6.
I hereby confirm that, in addition to my confirmation and agreement hereunder,
the acceptance or settlement of any such Awards shall be deemed as irrevocable
confirmation of my acknowledgements and undertakings herein with respect to such
specific Award.



28

--------------------------------------------------------------------------------





7.
I declare that I am a resident of the state of Israel for tax purposes and
agrees to notify the Company upon any change in the residence address and
acknowledges that if I cease to be an Israeli resident or if my engagement with
the Company or any affiliate is terminated, the Awards and underlying shares of
common stock shall remain subject to Section 102, the trust agreement and the
applicable equity plan and grant document.

8.
I understand that this is a one-time Confirmation Letter, and that until Company
will determine otherwise, this Confirmation Letter will apply to all future
grants of Awards. I hereby confirm that by accepting this Confirmation Letter, I
will be deemed to have elected to accept the terms and conditions herein in
respect of any such future grant of Awards.





Sincerely,


[Company Signature]








Confirmation:


Name of Employee:_______________________________


ID: ____________________________________________


Signature:_______________________________________




29

--------------------------------------------------------------------------------







ITALY
Terms and Conditions
Terms of Grant. By accepting the Restricted Stock Units, Participant
acknowledges that (1) Participant has received a copy of the Plan and the Award
Agreement, including this Addendum; (2) Participant has reviewed those documents
in their entirety and fully understands the contents thereof; and (3)
Participant accepts all provisions of the Plan and the Award Agreement,
including this Addendum. Participant further acknowledges that Participant has
read and specifically and expressly approves, without limitation, the following
sections of the Award Agreement: Section 6 – “Forfeiture upon Termination of
Status as a Service Provider”; Section 8 – “Withholding of Taxes”; Section 10 –
“No Guarantee of Continued Service”; Section 11 – “Nature of Grant”;
Section 13 – “Data Privacy” as replaced by the above consent; Section 25 –
“Governing Law and Venue”; and Section 26 – “Language.”
Notifications
Foreign Asset/Account Reporting Information. Italian residents who, during the
fiscal year, hold investments abroad or foreign financial assets (e.g., cash,
Shares, Restricted Stock Units) which may generate income taxable in Italy are
required to report such on their annual tax returns (UNICO Form, RW Schedule) or
on a special form if no tax return is due. The same reporting obligations apply
to Italian residents who, even if they do not directly hold investments abroad
or foreign financial assets (e.g., cash, Shares, Restricted Stock Units), are
beneficial owners of the investment pursuant to Italian money laundering
provisions.
Tax on Foreign Financial Assets. A tax on the value of financial assets held
outside of Italy by individuals resident in Italy will be due. The taxable
amount will be the fair market value of the financial assets (including Shares)
assessed at the end of each calendar year.
JAPAN
Notifications
Exchange Control Information. Japanese residents are required to report details
of any assets (including any Shares) held outside of Japan as of December 31
each year, to the extent such assets have a total net fair market value
exceeding ¥50,000,000. Such report will be due by March 15 of the following
year. Participant is advised to consult with his or her personal tax advisor as
to whether the reporting obligation applies to Participant and whether
Participant will be required to report details of any Restricted Stock Units or
Shares that Participant holds.
KOREA
Notifications




30

--------------------------------------------------------------------------------





Foreign Asset/Account Reporting Information. Korean residents must declare all
foreign financial accounts (e.g., non-Korean bank accounts, brokerage accounts
holding shares) to the Korean tax authority and file a report with respect to
such accounts if the value of such accounts exceeds KRW 500 million (or an
equivalent amount in foreign currency). Participant should consult with his or
her personal tax advisor to determine how to value Participant’s foreign
accounts for purposes of this reporting requirement and whether Participant is
required to file a report with respect to such accounts.
KUWAIT
There are no country-specific provisions.
MALAYSIA
Notifications


31

--------------------------------------------------------------------------------





Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of Participant’s personal data as
described in this Award Agreement and any other Restricted Stock Unit grant
materials by and among, as applicable, the Employer, the Company and any Parent
or Subsidiary for the exclusive purpose of implementing, administering and
managing Participant’s participation in the Plan.


Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all
Restricted Stock Units or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor
(“Data”), for the exclusive purpose of implementing, administering and managing
the Plan. The Data is supplied by the Employer and also by Participant through
information collected in connection with the Award Agreement and the Plan.


Participant understands that Data will be transferred to Charles Schwab & Co.,
Inc., or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that if he or she resides outside the United States, he or she may request a
list with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative. Participant
authorizes the Company, its broker and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan. Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage Participant’s participation in the Plan. Participant understands if he or
she resides outside the United States, he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative at [insert Malaysian entity information]. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her employment status or service and career
with the Employer will not be adversely affected; the only consequence of
refusing or withdrawing Participant’s consent is that the Company would not be
able to grant Participant Restricted Stock Units or other Awards or administer
or maintain such Awards. Therefore, Participant understands that refusing or
withdrawing his or her consent may affect Participant’s ability to participate
in the Plan. For more information on the consequences of Participant’s refusal
to consent or withdrawal of consent, Participant understands that he or she may
contact his or her local human resources representative.
   Peserta dengan ini secara eksplisit dan tanpa sebarang keraguan mengizinkan
pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau lain-lain,
data peribadi Peserta seperti yang dinyatakan dalam Perjanjian Penganugerahan
dan apa-apa bahan geran Unit Saham Terbatas yang lain oleh dan di antara,
sebagaimana yang berkenaan, Majikan, Syarikat, dan mana-mana Syarikat Induk atau
Anak Syarikat untuk tujuan ekslusif bagi pelaksanaan, pentadbiran dan pengurusan
penyertaan Peserta dalam Pelan tersebut.
   Peserta memahami bahawa Syarikat dan Majikan mungkin memegang maklumat
peribadi tertentu tentang Peserta, termasuk, tetapi tidak terhad kepada,
namanya, alamat rumah dan nombor telefon, tarikh lahir, nombor insurans sosial
atau nombor pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa saham atau
jawatan pengarah yang dipegang dalam Syarikat, butir-butir semua Unit Saham
Terbatas atau apa-apa hak lain untuk syer dalam saham yang dianugerahkan,
dibatalkan, dilaksanakan, terletak hak, tidak diletak hak ataupun yang belum
dijelaskan bagi faedah Peserta (“Data”), untuk tujuan yang eksklusif bagi
melaksanakan, mentadbir dan menguruskan Pelan. Data dibekalkan oleh Majikan dan
juga oleh Peserta melalui maklumat yang dikumpul berkenaan dengan Perjanjian
Penganugerahan dan Pelan.
   Peserta memahami bahawa Data akan dipindah kepada Charles Schwab & Co., Inc.,
atau pembekal perkhidmatan pelan saham lain yang mungkin dipilih oleh Syarikat
pada masa depan yang membantu Syarikat dalam melaksanakan, mentadbir dan
menguruskan Pelan tersebut. Peserta memahami bahawa penerima-penerima Data
mungkin berada di Amerika Syarikat atau di tempat lain, dan bahawa negara
penerima (contohnya, Amerika Syarikat) mungkin mempunyai undang-undang privasi
data dan perlindungan yang berbeza daripada negara Peserta. Peserta fahami
bahawa sekiranya dia menetap di luar Amerika Syarikat, Peserta boleh meminta
senarai nama dan alamat mana-mana penerima Data yang berpotensi dengan
menghubungi wakil sumber manusia tempatannya. Peserta memberi kuasa kepada
Syarikat, brokernya dan mana-mana penerima lain yang mungkin membantu Syarikat
(pada masa kini atau masa depan) untuk melaksanakan, mentadbir dan menguruskan
Pelan untuk menerima, memiliki, menggunakan, mengekalkan dan memindahkan Data,
dalam bentuk elektronik atau lain-lain, dengan tujuan untuk melaksanakan,
mentadbir dan menguruskan penyertaan Peserta dalam Pelan. Peserta fahami bahawa
Data akan dipegang hanya untuk tempoh yang diperlukan untuk melaksanakan,
mentadbir dan menguruskan penyertaan Peserta dalam Pelan. Peserta fahami bahawa
sekiranya dia menetap di luar Amerika Syarikat, dia boleh, pada bila-bila masa,
melihat Data, meminta maklumat tambahan mengenai penyimpanan dan pemprosesan
Data, meminta bahawa pindaan-pindaan yang diperlukan dilaksanakan ke atas Data
atau menolak atau menarik balik persetujuan dalam ini, dalam mana-mana kes,
tanpa kos, dengan menghubungi secara bertulis wakil sumber manusia tempatannya
di [masukkan informasi mengenai entiti di Malaysia]. Selanjutnya, Peserta
memahami bahawa dia memberikan persetujuan di sini secara sukarela. Jika Peserta
tidak bersetuju, atau jika Peserta kemudian membatalkan persetujuannya, status
pekerjaan atau perkhidmatan dan kerjayanya dengan Majikan tidak akan terjejas;
satunya akibat jika dia tidak bersetuju atau menarik balik persetujuannya adalah
bahawa Syarikat tidak akan dapat menganugerahkan kepada Peserta Unit Saham
Terbatas atau Anugerah lain atau mentadbir atau mengekalkan Anugerah tersebut.
Oleh itu, Peserta fahami bahawa keengganan atau penarikan balik persetujuannya
boleh menjejaskan keupayaannya untuk mengambil bahagian dalam Pelan. Untuk
maklumat lanjut mengenai akibat keengganannya untuk memberikan keizinan atau
penarikan balik keizinan, Peserta fahami bahawa dia boleh menghubungi wakil
sumber manusia tempatannya.



32

--------------------------------------------------------------------------------







Director Notification Obligation. If Participant is a director of a Malaysian
Parent or Subsidiary, Participant is subject to certain notification
requirements under the Malaysian Companies Act. Among these requirements is an
obligation to notify the Company’s Malaysian Parent or Subsidiary in writing
when Participant receive or dispose of an interest (e.g., Restricted Stock Units
or Shares) in the Company or any related company. This notification must be made
within 14 days of receiving or disposing of any interest in the Company or any
related company.
MEXICO
Terms and Conditions
No Entitlement or Claims for Compensation. These provisions supplement
Section 11 of the Award Agreement:
Modification. By accepting the Restricted Stock Units, Participant understands
and agrees that any modification of the Plan or the Award Agreement or its
termination shall not constitute a change or impairment of the terms and
conditions of employment.
Policy Statement. The Award of Restricted Stock Units the Company is making
under the Plan is unilateral and discretionary and, therefore, the Company
reserves the absolute right to amend it and discontinue it at any time without
any liability.
The Company, with registered offices at 899 Kifer Road, Sunnyvale, CA 94086,
U.S.A., is solely responsible for the administration of the Plan and
participation in the Plan and the acquisition of Shares does not, in any way,
establish an employment relationship between Participant and the Company since
Participant is participating in the Plan on a wholly commercial basis and the
sole employer is Fortinet, Inc., located at Prol. Paseo de la Reforma 115 Int.
702, Col. Lomas de Santa Fe, Del. Alvaro Obregon, Mexico, D.F. C.P. 01219, nor
does it establish any rights between Participant and the Employer.
Plan Document Acknowledgment. By accepting the Award of Restricted Stock Units,
Participant acknowledges that Participant has received copies of the Plan, has
reviewed the Plan and the Award Agreement in their entirety and fully
understands and accepts all provisions of the Plan and the Award Agreement.
In addition, by accepting the Award Agreement, Participant further acknowledges
that Participant has read and specifically and expressly approved the terms and
conditions in the Award Agreement, in which the following is clearly described
and established: (i) participation in the Plan does not constitute an acquired
right; (ii) the Plan and participation in the Plan is offered by the Company on
a wholly discretionary basis; (iii) participation in the Plan is voluntary; and
(iv) the Company and any Parent or Subsidiary are not responsible for any
decrease in the value of the Shares underlying the Restricted Stock Units.


33

--------------------------------------------------------------------------------





Finally, Participant hereby declares that Participant does not reserve any
action or right to bring any claim against the Company for any compensation or
damages as a result of Participant’s participation in the Plan and therefore
grants a full and broad release to the Employer, the Company and any Parent or
Subsidiary with respect to any claim that may arise under the Plan.
Spanish Translation
Sin derecho a compensación o reclamaciones por compensación. Estas disposiciones
complementan el Contrato:
Modificación. Al aceptar las Unidades de Acciones Restringidas, el Participante
entiende y acuerda que cualquier modificación al Plan o al Contrato o su
terminación no constituirá un cambio o perjuicio a los términos y condiciones de
empleo.
Declaración de Política. El Otorgamiento de Unidades de Acciones Restringidas
que la Compañía está haciendo de conformidad con el Plan es unilateral y
discrecional y, por lo tanto, la Compañía se reserva el derecho absoluto de
modificar y discontinuar el mismo en cualquier momento, sin responsabilidad
alguna.
La Compañía, con oficinas registradas ubicadas en 899 Kifer Road, Sunnyvale, CA
94086, , EE.UU. es únicamente responsable de la administración del Plan y la
participación en el Plan y la adquisición de Acciones no establece, de forma
alguna, una relación de trabajo entre el Participante y la Compañía, ya que el
Participante participa en el Plan de una forma totalmente comercial y el único
patrón es Fortinet, Inc., Prol. Paseo de la Reforma 115 Int. 702, Col. Lomas de
Santa Fe, Del. Alvaro Obregon, Mexico, D.F. C.P. 01219, y tampoco establece
ningún derecho entre el Participante y el Patrón.
Reconocimiento del Documento del Plan. Al aceptar el Otorgamiento de las
Unidades de Acciones Restringidas, el Participante reconoce que el Participante
ha recibido copias del Plan, ha revisado el Plan y el Contrato en su totalidad y
entiende y acepta completamente todas las disposiciones contenidas en el Plan y
en el Contrato.
Adicionalmente, al aceptar el Contrato, el Participante reconoce que el
Participante ha leído y específica y expresamente ha aprobado los términos y
condiciones del Contrato, en el que claramente se ha descrito y establecido que:
(i) la participación en el Plan no constituye un derecho adquirido; (ii) el Plan
y la participación en el Plan es ofrecida por la Compañía de forma enteramente
discrecional; (iii) la participación en el Plan es voluntaria; y (iv) la
Compañía, así como su Sociedad Controlante, Subsidiaria no son responsables por
cualquier disminución en el valor de las Acciones subyacentes a las Unidades de
Acciones Restringidas.
Finalmente, el Participante en este acto declara que el Participante no se
reserva ninguna acción o derecho para interponer cualquier demanda o reclamación
en contra de la Compañía por compensación, daño o perjuicio alguno como
resultado de su participación en el Plan y, por lo tanto, otorga el más amplio
finiquito al Patrón, la Compañía, así como su Sociedad Controlante, Subsidiaria
con respecto a cualquier demanda o reclamación que pudiera surgir en virtud del
Plan.


34

--------------------------------------------------------------------------------





MOROCCO
Restricted Stock Units Payable Only in Cash. Notwithstanding Section 2 of the
Award Agreement, the grant of Restricted Stock Units does not provide any right
for Participant to receive Shares. Restricted Stock Units granted to
Participants in Morocco shall be paid only in cash through local payroll in an
amount equal to the value of the Shares on the vesting date less any Tax-Related
Items. Participant agrees to bear any currency fluctuation risk between the time
the Restricted Stock Units vest and the time the cash payment is distributed to
Participant through local payroll.


NETHERLANDS
There are no country-specific provisions.
NEW ZEALAND
Notifications


Securities Law Information.


WARNING


This is an offer of Restricted Stock Units over Shares which, if vested, will
entitle Participant to acquire Shares in accordance with the terms of the Award
Agreement and the Plan. Shares, if issued, will give Participant a stake in the
ownership of the Company. Participant may receive a return if dividends are
paid.


If the Company runs into financial difficulties and is wound up, Participant
will be paid only after all creditors have been paid. Participant may lose some
or all of his or her investment, if any.


New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision. The usual rules do not apply to
this offer because it is made under an employee share scheme. As a result,
Participant may not be given all the information usually required. The
Participant will also have fewer other legal protections for this investment.
The Participant should ask questions, read all documents carefully, and seek
independent financial advice before committing him or herself.


Shares are quoted on the Nasdaq Global Select Market (“Nasdaq”). This means
Participant may be able to sell them on the Nasdaq if there are interested
buyers. Participant may get less than he or she invested. The price will depend
on the demand for the Shares.


For information on risk factors impacting the Company’s business that may affect
the value of the shares of Common Stock, you should refer to the risk factors
discussion in the Company’s Annual Report on Form 10-K and Quarterly Reports on
Form 10-Q, which are filed with the U.S. Securities


35

--------------------------------------------------------------------------------





and Exchange Commission and are available online at www.sec.gov, as well as on
the Company’s “Investor Relations” website at http://investor.fortinet.com/.
NIGERIA
There are no country-specific provisions.
NORWAY
There are no country-specific provisions.
PANAMA
Notifications


Securities Law Information. The Restricted Stock Units and any Shares which may
be issued to Participant upon vesting and settlement of the Restricted Stock
Units are not subject to registration under Panamanian Law as they are not
intended for the public, but solely for Participant’s benefit.
 
PERU
Terms and Conditions
Labor Law Acknowledgment. By accepting the Restricted Stock Units, Participant
acknowledges that the Restricted Stock Units are being granted ex gratia with
the purpose of rewarding Participant.
Notifications
Securities Law Information. The offer of the Restricted Stock Units is
considered a private offering in Peru; therefore, it is not subject to
registration in Peru.
PHILIPPINES


Terms and Conditions


Restricted Stock Units Payable Only in Cash. Notwithstanding Section 2 of the
Award Agreement, each Restricted Stock Unit represents the right to receive the
cash equivalent of the Fair Market Value of a Share on the date it vests. For
the avoidance of doubt, Participant shall not be entitled to receive any Shares
pursuant to any vested Restricted Stock Units or pursuant to Dividend
Equivalents.


POLAND
Notifications
Exchange Control Information. Participant acknowledges that any transfer of
funds in excess of PLN15,000 into or out of Poland must be affected through a
bank account in Poland. Participant


36

--------------------------------------------------------------------------------





understands that they are required to store all documents connected with any
foreign exchange transactions they engage in for a period of five years, as
measured from the end of the year in which such transaction occurred.
Foreign Asset/Account Reporting Information. If Participant maintains bank or
brokerage accounts holding cash and foreign securities (including Shares)
outside of Poland, Participant will be required to report information to the
National Bank of Poland on transactions and balances in such accounts if the
value of such cash and securities exceeds PLN 7 million. If required, such
reports must be filed on special forms available on the website of the National
Bank of Poland. Participant should consult with his or her legal advisor to
determine whether Participant will be required to submit reports to the National
Bank of Poland.
PORTUGAL
Terms and Conditions
Language Consent. Participant hereby expressly declares that he or she has full
knowledge of the English language and has read, understood and fully accepted
and agreed with the terms and conditions established in the Plan and the Award
Agreement.
Conhecimento da Lingua. O Participante pelo presente declara expressamente que
tem pleno conhecimento da língua inglesa e que leu, compreendeu e livremente
aceitou e concordou com os termos e condições estabelecidas no Plano e no Acordo
de Atribuição
Notifications
Exchange Control Information. If Participant does not hold the Shares acquired
at vesting with a Portuguese financial intermediary, Participant may need to
file a report with the Portuguese Central Bank. If the Shares are held by a
Portuguese financial intermediary, it will file the report for Participant.
PUERTO RICO
There are no country-specific provisions.
QATAR
There are no country-specific provisions.
ROMANIA
Notifications
Exchange Control Information. If Participant deposits the proceeds from the sale
of Shares issued to him or her at vesting and settlement of the Shares or any
Dividend Equivalents paid on such Shares in a bank account in Romania,
Participant may be required to provide the Romanian bank with appropriate
documentation explaining the source of the funds.


37

--------------------------------------------------------------------------------





Participant should consult his or her personal advisor to determine whether
Participant will be required to submit such documentation to the Romanian bank.
RUSSIA
Terms and Conditions
U.S. Transaction. The Plan, the Award Agreement, including this Addendum, and
all other materials Participant may receive regarding Participant’s
participation in the Plan or the grant of Restricted Stock Units do not
constitute advertising or an offering of securities in Russia. The issuance of
Shares acquired at vesting has not and will not be registered in Russia;
therefore, such Shares may not be offered or placed in public circulation in
Russia.
In no event will Shares acquired at vesting be delivered to Participant in
Russia; all Shares will be maintained on Participant’s behalf in the United
States.
Participant is not permitted to sell Shares acquired at vesting directly to a
Russian legal entity or resident.
Depending on the development of local regulatory requirements, the Company
reserves the right to settle the Restricted Stock Units in cash and/or to pay
any proceeds related to the Restricted Stock Units to Participant through local
payroll.
Data Privacy. This notification supplements Section 13 of the Award Agreement:
Participant understands and agrees that he or she must complete and return a
Consent to Processing of Personal Data (the “Consent”) form to the Company.
Further, Participant understands and agrees that if Participant does not
complete and return a Consent form to the Company, the Company will not be able
to grant Restricted Stock Units to Participant or other awards or administer or
maintain such awards. Therefore, Participant understands that refusing to
complete a Consent form or withdrawing his or her consent may affect
Participant’s ability to participate in the Plan.
Notifications
Exchange Control Information. Russian residents should contact their personal
advisor regarding their obligations resulting from their participation in the
Plan as significant penalties may apply in the case of non-compliance with
exchange control requirements and because such exchange control requirements may
change.
Notifications
Foreign Asset/Account Reporting Information. Russian residents will be required
to notify the Russian tax authorities within one month of opening or closing a
foreign bank account or of changing any account details. Russian residents are
also required to file with the Russian tax authorities reports of the
transactions in their foreign bank accounts. Participant should consult with his
or her personal tax advisor for additional information about these reporting
obligations.


38

--------------------------------------------------------------------------------





Anti-Corruption Information. Anti-corruption laws prohibit certain public
servants, their spouses and their dependent children from owning any foreign
source financial instruments (e.g., shares of foreign companies such as the
Company). Accordingly, Participant should inform the Company if he or she is
covered by these laws because Participant should not hold Shares acquired under
the Plan.
Labor Law Information. If Participant continues to hold Shares acquired at
vesting of the RSUs after an involuntary termination of status as a Service
Provider, Participant may not be eligible to receive unemployment benefits in
Russia.
SAUDI ARABIA
Terms and Conditions


Restricted Stock Units Payable Only in Cash. Notwithstanding Section 2 of the
Award Agreement, the grant of Restricted Stock Units does not provide any right
for Participant to receive Shares. Restricted Stock Units granted to
Participants in Saudi Arabia shall be paid only in cash through local payroll in
an amount equal to the value of the Shares on the vesting date less any
Tax-Related Items. Participant agrees to bear any currency fluctuation risk
between the time the Restricted Stock Units vest and the time the cash payment
is distributed to Participant through local payroll.
SINGAPORE
Terms and Conditions
Sale Restriction. Participant agrees that any Shares acquired pursuant to the
Restricted Stock Units will not be offered for sale in Singapore prior to the
six-month anniversary of the Date of Grant unless such sale or offer is made
pursuant to the exemptions under Part XIII Division (1) Subdivision (4) (other
than section 280) of the Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”).
Notifications
Securities Law Information. The grant of Restricted Stock Units is being made to
Participant in reliance on the “Qualifying Person” exemption of the SFA under
which it is exempt from the prospectus and registration requirements and is not
made with a view to the underlying Shares being subsequently offered for sale to
any other party. The Plan has not been and will not be lodged or registered as a
prospectus with the Monetary Authority of Singapore.
Chief Executive Officer and Director Notification Obligation. If Participant is
the Chief Executive Office (“CEO”) or a director, associate director or shadow
director of a Singapore Parent, Subsidiary or Affiliate, Participant understands
that Participant is subject to certain notification requirements under the
Singapore Companies Act. Participant acknowledges that Participant must notify
the Singapore Parent, Subsidiary or Affiliate in writing of an interest (e.g.,
unvested Restricted Stock Units, Shares, etc.) in the Company or any Parent or
Subsidiary within two (2) business days of (i) its acquisition or disposal, (ii)
any change in previously disclosed interest (e.g., when Shares


39

--------------------------------------------------------------------------------





acquired at vesting are sold), or (iii) becoming the CEO and/or a director, if
Participant holds such an interest at the time.
SLOVAKIA
Notifications
Foreign Asset/Account Reporting Information. If Participant permanently resides
in the Slovak Republic and, apart from being employed, carries on business
activities as an independent entrepreneur (in Slovakian, podnikatel),
Participant will be obligated to report his or her foreign assets (including
Shares) to the National Bank of Slovakia (provided that the value of the foreign
assets exceeds an amount of €2,000,000).
SLOVENIA
There are no country-specific provisions.
SOUTH AFRICA
Terms and Conditions
Withholding Taxes. This provision supplements Section 7 of the Award Agreement:
By accepting the Restricted Stock Units, Participant agrees to immediately
notify the Employer of the amount of any gain realized upon vesting of the
Restricted Stock Units. If Participant fails to advise the Employer of the gain
realized at vesting, Participant may be liable for a fine. Participant will be
responsible for paying any difference between the actual tax liability and the
amount withheld.
Notifications
Exchange Control Information. Participant is responsible for complying with
applicable South African exchange control regulations. Since the exchange
control regulations change frequently and without notice, Participant should
consult Participant’s legal advisor prior to the acquisition or sale of Shares
acquired under the Plan to ensure compliance with current regulations. As noted,
it is Participant’s responsibility to comply with South African exchange control
laws, and neither the Company nor any Parent or Subsidiary will be liable for
any fines or penalties resulting from Participant’s failure to comply with
applicable laws.
SPAIN
Terms and Conditions
Nature of Grant. This provision supplements Section 10 of the Award Agreement:
By accepting the Restricted Stock Units, Participant consents to participation
in the Plan and acknowledges that Participant has received a copy of the Plan.


40

--------------------------------------------------------------------------------





Participant understands that the Company has unilaterally, gratuitously, and in
its sole discretion decided to grant Restricted Stock Units under the Plan to
individuals who may be Service Providers throughout the world. The decision is a
limited decision that is entered into upon the express assumption and condition
that any grant will not bind the Company or any Parent or Subsidiary, other than
to the extent set forth in this Award Agreement. Consequently, Participant
understands that the Restricted Stock Units are granted on the assumption and
condition that the Restricted Stock Units and any Shares acquired at vesting of
the Restricted Stock Units are not part of any employment or service contract
(either with the Company or any Parent or Subsidiary), and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation), or any other right whatsoever. In addition, Participant
understands that this grant would not be made but for the assumptions and
conditions referred to above; thus, Participant acknowledges and freely accepts
that, should any or all of the assumptions be mistaken or should any of the
conditions not be met for any reason, then any grant of or right to the
Restricted Stock Units shall be null and void.
Further, except as otherwise provided in the Plan and the Award Agreement,
Participant understands that he or she will not be entitled to continue vesting
in any Restricted Stock Units once Participant’s status as a Service Provider
terminates. This will be the case, for example, even in the event of a
termination of Participant’s status of a Service Provider by reason of, but not
limited to, resignation, retirement, disciplinary dismissal adjudged to be with
cause, disciplinary dismissal adjusted or recognized to be without cause,
individual or collective dismissal or objective grounds, whether adjudged or
recognized to be without cause, material modification of the terms of employment
under Article 41 of the Workers’ Statute, relocation under Article 40 of the
Workers’ Statute, Article 50 of the Workers’ Statute, unilateral withdrawal by
the Employer and under Article 10.3 of the Royal Decree 1382/1985. Participant
acknowledges that Participant has read and specifically accepts the vesting and
termination conditions in the Award Agreement.
Notifications
Securities Law Information. The Restricted Stock Units do not qualify under
Spanish Law as securities. No “offer to the public,” as defined under Spanish
Law, has taken place or will take place in the Spanish territory. Neither the
Plan nor the Award Agreement have been registered with the Comisión Nacronal del
Mercado de Valores and do not constitute a public offering prospectus.


Exchange Control Information. Participant must declare the acquisition of Shares
to the Spanish Dirección General de Comercio e Inversiones (the “DGCI”), the
Bureau for Commerce and Investments, which is a department of the Ministry of
Economy and Competitiveness. Participant must also declare ownership of any
Shares by filing a Form D-6 with the Directorate of Foreign Transactions each
January while the Shares are owned. In addition, the sale of Shares must also be
declared on Form D-6 filed with the DGCI in January, unless the sale proceeds
exceed the applicable threshold (currently €1,502,530), in which case, the
filing is due within one month after the sale.
In addition, Participant is required to declare electronically to the Bank of
Spain any foreign accounts (including brokerage accounts held abroad), any
foreign instruments (including any Shares acquired under the Plan) and any
transactions with non-Spanish residents (including any payments of Shares


41

--------------------------------------------------------------------------------





made to Participant by the Company) depending on the value of such accounts and
instruments and the amount of the transactions during the relevant year as of
December 31 of the relevant year.
Foreign Asset/Accounting Reporting Information. If Participant holds rights or
assets (e.g., Shares or cash held in a bank or brokerage account) outside of
Spain with a value in excess of €50,000 per type of right or asset (e.g.,
Shares, cash, etc.) as of December 31 each year, Participant is required to
report certain information regarding such rights and assets on tax form 720. 
After such rights and/or assets are initially reported, the reporting obligation
will apply for subsequent years only if the value of any previously-reported
rights or assets increases by more than €20,000.  The reporting must be
completed by the March 31 each year. 
SWEDEN
There are no country-specific provisions.
SWITZERLAND
Notifications
Securities Law Information. The offering of Restricted Stock Units is not
intended to be publicly offered in or from Switzerland. Because the offering of
Restricted Stock Units is considered a private offering in Switzerland, it is
not subject to registration in Switzerland. Neither this document nor any other
materials relating to the grant of Restricted Stock Units under the Plan
constitutes a prospectus as such term is understood pursuant to article 652a of
the Swiss Code of Obligations, and neither this document nor any other materials
relating to the grant of Restricted Stock Units under the Plan may be publicly
distributed nor otherwise made publicly available in Switzerland. Further,
neither this document nor any other offering or marketing material relating to
the offering of Restricted Stock Units has been or will be filed with, approved,
or supervised by any Swiss regulatory authority (in particular, the Swiss
Financial Market Supervisory Authority (FINMA)).


TAIWAN
Terms and Conditions
Data Privacy Acknowledgement. Participant acknowledges that he or she has read
and understands the terms regarding collection, processing and transfer of Data
contained in Section 13 of the Award Agreement and by participating in the Plan,
Participant agrees to such terms. In this regard, upon request of the Company or
the Employer, Participant agrees to provide an executed data privacy consent
form to the Employer or the Company (or any other agreements or consents that
may be required by the Employer or the Company) that the Company and/or the
Employer may deem necessary to obtain under the data privacy laws in
Participant’s country, either now or in the future. Participant understands that
he or she will not be able to participate in the Plan if Participant fails to
execute any such consent or agreement.




42

--------------------------------------------------------------------------------





Notifications
Exchange Control Information. Participant may acquire and remit foreign currency
(including proceeds from the sale of Shares or the receipt of dividends) up to
US$5,000,000 per year without justification.
If the transaction amount is TWD500,000 or more in a single transaction,
Participant must submit a Foreign Exchange Transaction Form and also provide
supporting documentation to the satisfaction of the remitting bank.
THAILAND
Notifications
Exchange Control Information. If the proceeds from the sale of Shares or the
receipt of dividends and Dividend Equivalents are equal to or greater than
US$50,000 in a single transaction, Participant must repatriate the proceeds to
Thailand immediately upon receipt and to convert the funds to Thai Baht or
deposit the proceeds in a foreign currency deposit account maintained by a bank
in Thailand within 360 days of remitting the proceeds to Thailand. In addition,
Participant must specifically report the inward remittance to the Bank of
Thailand on a Foreign Exchange Transaction Form.
If Participant does not comply with this obligation, Participant may be subject
to penalties assessed by the Bank of Thailand. Because exchange control
regulations change frequently and without notice, Participant should consult a
legal advisor before selling Shares to ensure compliance with current
regulations. It is Participant’s responsibility to comply with exchange control
laws in Thailand, and neither the Company nor any Parent or Subsidiary will be
liable for any fines or penalties resulting from Participant’s failure to comply
with applicable laws.
TUNISIA
Terms and Conditions
Settlement of Restricted Stock Units and Sale of Shares. Due to local regulatory
requirements, upon the vesting of the Restricted Stock Units, Participant agrees
to the immediate sale of any Shares to be issued to him or her upon vesting and
settlement of the Restricted Stock Units. Participant further agrees that the
Company is authorized to instruct its designated broker to assist with the
mandatory sale of such Shares (on Participant’s behalf pursuant to this
authorization) and Participant expressly authorizes the Company’s designated
broker to complete the sale of such Shares. Participant acknowledges that the
Company’s designated broker is under no obligation to arrange for the sale of
the Shares at any particular price. Upon the sale of the Shares, the Company
agrees to pay Participant the cash proceeds from the sale of the Shares, less
any brokerage fees or commissions and subject to any obligation to satisfy
Tax-Related Items. Participant acknowledges that he or she are not aware of any
material nonpublic information with respect to the Company or any securities of
the Company as of the date of the Award Agreement.
Notifications


43

--------------------------------------------------------------------------------





Exchange Control Information. All proceeds from the sale of Shares as described
above must be repatriated to Tunisia. Participant should consult his or her
personal advisor before taking action with respect to remittance of proceeds
into Tunisia. Participant is responsible for ensuring compliance with all
exchange control laws in Tunisia. In addition, if Participant holds assets
abroad in excess of 500 Tunisian Dinars, Participant must report the assets to
the Central Bank of Tunisia.
TURKEY
Notifications
Securities Law Information. Under Turkish law, Participant is not permitted to
sell Shares acquired under the Plan in Turkey. The Shares are currently traded
on the Nasdaq Global Select Market, which is located outside of Turkey, under
the ticker symbol “FTNT” and the Shares may be sold through this exchange.
Exchange Control Information. Participant likely will be required to engage a
Turkish financial intermediary to assist with the sale of Shares acquired under
the Plan and may also need to engage a Turkish financial intermediary with
respect to the acquisition of such Shares, although this is less certain. As
Participant is solely responsible for complying with the financial intermediary
requirements and their application to participation in the Plan is uncertain,
Participant should consult his or her personal legal advisor prior to the
vesting of the Restricted Stock Units or any sale of Shares to ensure
compliance.
UNITED ARAB EMIRATES
Notifications
Securities Law Information. Participation in the Plan is being offered only to
selected Service Providers and is in the nature of providing equity incentives
to Service Providers in the United Arab Emirates. The Plan and the Award
Agreement are intended for distribution only to such Service Providers and must
not be delivered to, or relied on by, any other person. Prospective purchasers
of the securities offered should conduct their own due diligence on the
securities. If Participant does not understand the contents of the Plan and the
Award Agreement, Participant should consult an authorized financial adviser. The
Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any documents in connection with the Plan. Neither the
Ministry of Economy nor the Dubai Department of Economic Development have
approved the Plan or the Award Agreement nor taken steps to verify the
information set out therein, and have no responsibility for such documents.
UNITED KINGDOM
Terms and Conditions
Restricted Stock Units Payable Only in Shares. Notwithstanding any discretion in
the Plan or anything to the contrary in the Award Agreement, the grant of
Restricted Stock Units does not


44

--------------------------------------------------------------------------------





provide any right for Participant to receive a cash payment, and the Restricted
Stock Units are payable in Shares only.
Withholding Taxes. This provision supplements Section 7 of the Award Agreement:
If payment or withholding of the income tax due is not made within ninety (90)
days of the end of the U.K. tax year (April 6 - April 5) in which such event
giving rise to the Tax-Related Items occurs, or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected income tax shall constitute a loan
owed by Participant to the Employer, effective on the Due Date. Participant
agrees that the loan will bear interest at the then-current Official Rate of Her
Majesty’s Revenue & Customs (“HMRC”), it will be immediately due and repayable,
and the Company or the Employer may recover it at any time thereafter by any of
the means referred to in Section 10 of the Award Agreement.
Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of Section 13(k) of the U.S. Securities
Exchange Act of 1934, as amended), Participant shall not be eligible for a loan
from the Company to cover the income tax. In the event that Participant is a
director or executive officer and income tax not collected from or paid by
Participant by the Due Date, the amount of any uncollected income tax may
constitute a benefit to Participant on which additional income tax and national
insurance contributions (“NICs”) may be payable. Participant acknowledges that
Participant ultimately will be responsible for reporting and paying any income
tax due on this additional benefit directly to HMRC under the self-assessment
regime and for reimbursing the Company or the Employer (as applicable) for the
value of any employee NICs due on this additional benefit, which the Company
and/or the Employer may recover from Participant at any time thereafter by any
of the means referred to in Section 10 of the Award Agreement.
Joint Election for Transfer of the Employer’s Secondary Class 1 NICs Liability
to the Participant. As a condition of vesting in the Restricted Stock Units,
Participant agrees to accept any liability for secondary Class 1 NICs, which may
be payable by the Company or the Employer in connection with the Restricted
Stock Units (“Employer NICs”). Without limitation to the foregoing, Participant
agrees to enter into an election between Participant and the Company or the
Employer (the “Election”), in the form approved for such Election by HMRC, and
any other consents or elections required to accomplish the transfer of the
Employer NICs to Participant, prior to vesting of the Restricted Stock Units.
Participant further agrees to enter into such other joint elections as may be
required between Participant and any successor to the Company and/or the
Employer. If Participant does not enter into the Election prior to the vesting
of the Restricted Stock Units, Participant shall, without any liability to the
Company or any Parent or Subsidiary, not be entitled to vest in the Restricted
Stock Units.
Participant further agrees that the Company and/or the Employer may collect the
Employer NICs by any of the means set forth in Section 10 of the Award
Agreement, as supplemented above.




45